Citation Nr: 1615578	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  15-14 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether an April 2009 decision of the Board of Veterans' Appeals granting entitlement to an apportionment of $100 of the moving party's VA compensation benefits for the moving party's minor child should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1986 to April 1990.

This matter comes before the Board on a motion filed by the Veteran, who is the moving party, through his appointed representative. In a statement received in February 2015, the moving party asserted that an April 2009 Board decision involved CUE. 

The Board has not only reviewed the physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. In an unappealed April 2009 decision, the Board granted entitlement to an apportionment of $100 of the moving party's VA compensation benefits for his minor child.

2. Following the April 2009 decision, the moving party filed a February 2015 motion asserting there was CUE as to the Board grant of an apportionment of $100 of his VA compensation benefits for his minor child.

3. It is not shown that the correct facts, as they were known at the time, were not before the Board, or that statutory or regulatory provisions extant at the time were incorrectly applied in the April 2009 Board decision granting an apportionment of $100 dollars. 


CONCLUSION OF LAW

The April 2009 Board decision was not the product of CUE. 38 U.S.C.A. § 7111  (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Generally, VA has met all statutory and regulatory notice and duty to assist provisions with respect to claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

However, a claim of CUE is not by itself a claim for benefits, and therefore is fundamentally different from any other kind of action in the VA adjudicative process. As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions. See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (holding there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions). Further, the moving party has been accorded sufficient opportunity to present his contentions and is represented in this matter. As such, no discussion of the duties to notify an assist is necessary in this case.

II. CUE

The Board has the authority to revise a prior Board decision on the grounds of CUE. 38 U.S.C.A. § 7111 (West 2014). A motion in which review is requested based on CUE in a Board decision may be filed at any time after the underlying decision is rendered. 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

CUE is a very specific and rare kind of error of fact or law that when called to the attention of later reviewers compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 38 C.F.R. § 20.1403(a); see Fugo v. Brown, 6 Vet. App. 40, 43   (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome of the decision. If it is not absolutely clear that a different result would have ensued, the claimed error cannot be deemed clear and unmistakable. 38 C.F.R. § 20.1403(c). To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made. See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006).

Examples of situations that are not CUE are: (1) a new medical diagnosis that corrects an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the claimant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d); see also Luallen v. Brown, 8 Vet. App. 92, 95 (1995). Similarly, the mere misinterpretation of facts does not constitute CUE. Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e). A review for CUE must be based on the record and the law that existed at the time the decision was made. 38 C.F.R. § 20.1403(b)(1); see also Russell v. Derwinski, 3 Vet. App. 310, 313-14   (1992). Subsequently developed evidence may not be considered in determining whether error existed in the prior decision. Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The benefit of the doubt doctrine is inapplicable with respect to the adjudication of  CUE motions. See 38 C.F.R. § 20.1411(a). Instead, the moving party bears the burden of presenting specific allegations of error that amount to CUE. Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

A review of the record reflects that the moving party did not appeal the April 2009 Board decision. Accordingly, it became final. 38 C.F.R. § 20.1100(a). There are two exceptions to the rule of finality of VA decisions, specifically challenges based on CUE in a prior final decision, and reopened claims based on new and material evidence. See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

In this case, in an April 2009 decision the Board granted a general apportionment of $100 of the moving party's VA compensation benefits for the moving party's minor child. This was based on the fact that the moving party was being compensated as though there was a dependent residing with him, when in fact the dependent in question was residing with the mother.

The moving party, through his representative, submitted a February 2015 motion contending that there was CUE in the April 2009 grant of a general apportionment of $100 for the support of the moving party's minor child. As an initial matter, neither the moving party nor his representative has argued, specifically or generally,  that the Board misapplied or neglected to apply the laws and regulations governing the award of apportionment or the determination as to the amount of benefits to be apportioned as they were at the time of the decision. See 38 U.S.C.A. § 5307; 38 C.F.R. § 3.450. Instead, the motion advances arguments concerning whether the correct facts were before the Board at the time.

First, the representative primarily appears to be arguing that it constituted CUE for the Board to grant the $100 apportionment without having requested or obtained the court records concerning the moving party's child support payments. However, this argument is, in essence, that VA failed with respect to the duty to assist. Indeed, the representative explicitly phrases this argument in these terms, asserting that the failure to obtain the court documents constituted a violation of the VCAA and due diligence. See February 2015 CUE Motion at 2. A failure of the duty to assist is as a matter of law not CUE, and therefore cannot serve as a basis for a CUE motion. 38 C.F.R. § 20.1403(d); see also Luallen, 8 Vet. App. at 95.

Further, to the extent that the representative is arguing, or the motion can be construed to argue, that there was CUE in the April 2009 decision because the Board failed to comply with, consider or apply state law concerning the garnishment of money or the award of child support payments in its award of apportionment, that argument has no merit. The power to apportion benefits in instances where a veteran is not residing with his or her spouse, or when a dependent child is not in the custody of a Veteran, is clearly vested in VA. 38 U.S.C.A. § 5307.

It is a well settled point of constitutional law that to the extent federal law is inconsistent with state or local law, federal law controls. U.S. CONST. art. VI, cl. 2; see Ridgway v. Ridgway, 454 U.S. 46, 54-60 (1981) (finding that federal law concerning the award of service member life insurance benefits prevailed over and displaced inconsistent state law). Here, the power to apportion benefits in certain situations is clearly placed with VA, and therefore to the extent that any state law would impede, obstruct or be inconsistent with this ability, the inconsistent state law is displaced. Ridgway, 454 U.S. at 54-60. As such, any failure to comply with state law governing the award of child support or other payments cannot constitute CUE.

Second, it also possible that the representative, through his references to the court mandated child support, is arguing that the Board incorrectly determined that the moving party was not making adequate support payments for the provision of his minor child when it granted apportionment. Specifically, the representative's argument can be interpreted as stating that the moving party was paying child support for the minor child in an amount deemed reasonable by the state court system, and therefore it was CUE to grant an apportionment of the moving party's benefits to be paid in addition to the child support already being paid.

Based on the evidence at the time of the April 2009 decision, the amount of child support paid by the moving party does not appear to have been in dispute by either party. The Veteran indicated he paid $62 dollars a month in September 2005 and October 2005 financial statements. In her July 2005 financial statement the appellant stated that the Veteran paid $15 a week, resulting in a payment of $60 dollars a month. Thus, there appears to have been no dispute between the parties as to the amount of support paid or whether the moving party was in fact paying. The representative has not argued that the child support figures before the Board at the time of the decision were incorrect. 

While the Veteran has since alleged that the pays a significantly larger amount of child support per month, subsequently developed evidence may not be considered in determining whether error existed in the prior decision. Porter, 5 Vet. App. at 235-36. Although it may be true that the Veteran pays significantly more now as he alleged in his December 2009 statement, the evidence at the time of the decision was not in conflict, and that is the only evidence relevant to a CUE determination. Id. 

As there is no argument or evidence that the child support figures before the Board at the time of the decision were incorrect, this line of argument amounts to an assertion that the Board should have placed more weight on, or considered more heavily, the fact that the moving party was in fact paying child support in an amount set by the state court when making its determination. However, a disagreement as to how the facts were weighed or evaluated, or an allegation that facts were misinterpreted, does not constitute CUE as a matter of law. 38 C.F.R. § 20.1403(d); Luallen, 8 Vet. App. at 95; Thompson, 1 Vet. App. at 253. Thus, this argument cannot serve as the basis for a claim of CUE in the April 2009 Board decision.

Third and finally, the representative argues that the Board assumed facts not in evidence at the time it made its decision. Specifically, the representative asserts that the Board did not exercise due diligence in vetting the moving party's or the appellant's financial information, should have obtained further information from the parties, and that the Board assigned amounts for rent when calculating the appellant's financial income and expenses. As with the discussion of the failure to secure court documents above, the argument that the Board or VA failed to acquire additional financial documentation from either party or to properly vet their financial statements amounts to an allegation of a failure of the duty to assist. This, as a matter of law, does not constitute CUE. 38 C.F.R. § 20.1403(d); see also Luallen, 8 Vet. App. at 95.

Concerning the allegation that the Board assigned values for items such as rent when calculating the appellant's expenses, there is quite simply no evidence of that fact in either the body of the Board decision or the record generally. In the April 2009 decision the Board noted that "[t]he financial information submitted by the appellant shows that her monthly expenses exceed her monthly income by $181. . . . the appellant stated the monthly expenses that she reported did not include expenses such as food, clothing and other basic needs." April 2009 Board Decision at 6. There is no indication that an amount for rent was at any point assigned, estimated or assumed in determining the appellant's financial situation. Id. at 6-7. Indeed, the more natural reading of that language is that the Board found that, based on the expenses reported by the appellant, her expenses surpassed her monthly income by $181 before other items such as food, clothing and other needs were considered. This creates the inference that the appellant's financial situation at the time was actually worse than what was reported.

In addition to there being no evidence of assigning values for rent in the Board decision, according to the appellant's July 2005 financial statement relied on by the Board the appellant did provide an estimate for "rent." The appellant specifically listed monthly expenses of $400 for a first mortgage payment and $85 for a second mortgage. See July 2005 Financial Statement at 2. Thus, this information was clearly provided to the Board from the outset. In short, there is no evidence that the Board arbitrarily assigned any values to any expenses when calculating either the moving party's or the appellant's monthly income or expenses, and the evidence of record at the time and the Board decision itself plainly contradict this assertion. 

Neither the representative nor the Veteran has made any other specific arguments indicating that the rent numbers specifically, or other expense or income figures generally, provided by the appellant or the moving party at the time were incorrect. As there is no evidence that the Board improperly assigned monetary values when awarding the apportionment, or that the financial figures before the Board at the time were otherwise incorrect, it is not clear that the correct facts as they were known at the time were not before the Board, and CUE has not been shown. 38 C.F.R. § 20.1403(a); see Fugo, 6 Vet. App. at 43.

In short, the representative has not argued at any point that the Board misapplied the law governing the award of apportionment at the time of the decision, nor has the moving party or representative clearly shown that the correct facts were not before the Board at the time of the decision. The evidence of record does not show that the rent amounts provided by the appellant and the child support figures provided by both parties were incorrect, and the allegations of a failure on the part of VA to comply with the duty to assist, specifically with respect to the obtaining of additional financial documentation and court records, do not constitute CUE as a matter of law. 38 C.F.R. § 20.1403(d); see also Luallen, 8 Vet. App. at 95. Accordingly, the April 2009 decision was not the product of CUE, and the benefit sought on appeal must be denied. 38 C.F.R. § 20.1403


ORDER

Inasmuch as the April 2009 Board decision was not the product of CUE, the motion to revise the decision is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


